Citation Nr: 0424635	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  00-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for the postoperative 
residuals of cervical spine diskectomy and fusion at the C6-
C7 level.

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1941 to November 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was remanded by the Board in October 2003 and has 
been returned for review.  A motion to advance this case on 
the Board's docket was granted under the authority of 
38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).


FINDING OF FACT

The veteran's cervical spine and right shoulder disabilities 
began in service.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The veteran's right shoulder disability was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his right shoulder and cervical spine 
disabilities had their onset during military service.  The 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of these claim may be 
conducted without prejudice to the appellant, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist or remand the case for RO's 
review of the additional evidence.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

Factual Background

The July 1941 service induction examination report does not 
show complaints or abnormal findings regarding the right 
shoulder or cervical spine.  The veteran was treated for 
wounds and contusions to the left cheek, left hand, and both 
tibias after he was involved in a motor vehicle accident in 
November 1941.  He reportedly turned over 8 times.  However, 
there were no complaints or findings pertaining to the right 
shoulder or cervical spine.  In December 1944, the veteran 
reported left and right shoulder pain.  He also indicated 
that his right arm seemed swollen, and that he had pain from 
the right shoulder to the right elbow.  The diagnosis was 
myalgia of the left arm.  Physical examination reports dated 
in September 1943 and October 1945 (separation and 
enlistment) do not refer to right shoulder or cervical 
abnormalities.  There were no musculoskeletal defects noted 
on the November 1946 discharge examination.    

In August 1983, the veteran submitted a copy of his Enlisted 
Record And Report Of Separation, AGO Form 53-55.  On this 
copy, under the section that lists wounds received in action 
is a notation that reads: "Rt. Acromino(sic)-clavicular 
joint appears widened.  Some bony pathology."  

In December 1983, the veteran submitted a radiologic report 
dated in September 1947 from the Ft. Belvoir, Virginia 
hospital.  The report includes an August 1946 entry that 
reads: "Rt. Acromino(sic)-clavicular joint appeared widened.  
No bony pathology."  

The record includes VA examination and treatment reports 
dated between 1983 and 1985.  In October 1983, the veteran 
reported a history of intermittent right shoulder and neck 
pain since military service.  Examination revealed 
degenerative changes involving the cervical spine and right 
shoulder.  

The veteran presented testimony at a November 1985 personal 
hearing.  However, the transcript is not of record.

The Board denied service connection for right shoulder and 
cervical spine disabilities in January 1986.   

In November 1997, the veteran submitted a 1977 X-ray report 
from an unnamed facility that shows degenerative disc disease 
of the cervical spine.  

VA outpatient records dated between January and July 2001 
show ongoing physical therapy for right shoulder and neck 
pain.  

Private radiological studies were performed in February 2001.  
X-ray of the right shoulder showed degenerative changes at 
the glenohumeral joint with deformity of the humeral head.  A 
chest X-ray also noted arthritic changes in both shoulders.  
The acromio-clavicular joint space appeared intact.  A 
magnetic resonance imaging (MRI) of the cervical spine 
revealed moderately severe stenosis at C6-C7 with mild 
stenosis at the C3 through C5 levels.  The veteran underwent 
C6-C7 diskectomy and fusion.

A private orthopedist in a July 2001 statement noted that the 
veteran received medical care for cervical disc herniation 
including surgery.  The physician stated that it was his 
medical opinion that the veteran's "neck injury was 
aggravated by his military service."    

The veteran testified at a personal hearing held before the 
undersigned Veterans Law Judge in September 2002.  The 
veteran noted briefly that he received an injury to the right 
shoulder and neck during military service.  

In December 2002, the Board found that the veteran submitted 
new and material evidence regarding the claims for service 
connection for right shoulder and cervical spine 
disabilities.  The Board also requested additional service 
medical records and VA examination regarding the etiology of 
the veteran's right shoulder and cervical spine disabilities.  

A VA examiner reviewed and reported the veteran's medical 
history.  The examiner commented that the veteran's right 
shoulder and cervical spine disorders were unrelated to 
military service.  Further, the arthritis is part of a 
generalized process consistent with his age as documented by 
bilateral arthritis of the shoulders.  

Additional service medical records were received in March 
2004.  They are for the most part duplicates of records 
already on file.  Included with the records is a report from 
the Office of Surgeon General.  It shows that the veteran was 
treated for an unspecified disorder of the muscular system in 
December 1944.

Criteria and Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

No presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period.  This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in the light of subsequent developments it may 
gain considerable significance.  Cases, in which a chronic 
condition is shown to exist within a short time following the 
applicable presumptive period, but without evidence of 
manifestations within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation 
of the chronic disease to the required 10-percent degree.  
38 C.F.R. § 3.307(c).

The service medical records show that the veteran was 
involved in a motor vehicle accident during service.  Later 
on, during service he complained of right arm and shoulder 
pain.  Further, an August 1946 radiological report noted that 
the right acromio-clavicular joint appeared widened.  Still 
further, the veteran has credibly testified that he continued 
to experience recurrent right shoulder and neck problems 
subsequent to service discharge.  Additionally, a private 
physician has indicated that there was aggravation of the 
neck injury during service.  On the other hand, a VA 
physician has opined that the arthritic disabilities of the 
cervical spine and right shoulder are unrelated to service.  
After reviewing the record, the Board finds that the evidence 
is in equipoise with regard to the service onset of the 
cervical spine and right shoulder disorders.  Thus, the 
benefit of the doubt is given to the veteran.  38 C.F.R. 
§ 3.102.  Accordingly, service connection for disabilities of 
the cervical spine and right shoulder is warranted.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for disability of the cervical spine is 
granted.  

Service connection for disability of the right shoulder is 
granted.  




	                        
____________________________________________
	J E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



